Title: From George Washington to Brigadier General Charles Scott, 17 October 1778
From: Washington, George
To: Scott, Charles


          
            Sir
            Head Quarters [Fredericksburg] 17th October 1778.
          
          You will give orders to your Commissary to supply such small parties of Militia with provision as Genl Morris may judge necessary for the protection of the Farmers whose Situation renders them liable to be interrupted in their farming business—and you will as far as circumstances will allow second the Militia in this duty—by disposing your patroles as much as is in your power for the Security of the Country people. I am &c.
        